On appeal by defendants from so much of an order as grants plaintiff’s cross-motion for an examination of defendants before trial, order reversed in so far as it grants said cross-motion, with leave to plaintiff to apply for examination before trial, if defendants attend the trial, and for postponement of the trial for such purpose; and, in so far as it denies defendant Albert Worms’ motion for a bill of particulars as to certain items, reversed, and the motion in all respects granted. Bill of particulars to be served within ten days after service of a copy of the order with notice of entry. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.